Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 1 of 9




                                  UNlTED STA TES D (STR.fCT COU RT
                            FOR THE MIDDLE D!STRJCT OF PENNS YLV ANlA


                    C,(·, ve Cr
                                                                          C[V [ L CA SE NO:
                                                                                                    - - -- --
                                                                                                    (lo be supp lied by Clerk
                                                                                                     o f the District Co urt)
          (Enter above the full name.of . .
             plaintiff in this action) ·

                            V.


  B<Rf<ll'" tk,\J.<,e,) gwLL c rv
  MS, B.        mu.sov, 1 U/o.fdetl\
  m,,     wv,,·t\--e.,
 YfiScn \r\'-et,\:t'½,           s--cfv'ile~
         (Enter above the full name of
         the defendant(s) in this action)


                                                              COMPLAINT

 L The plaintiff       Jc V\1/\ . Ge Ve          C±                                               a citizen of

· the County of        ff,:-.. c.JS:\/\ \\:e                                                     State of

Pennsylvania, residing at ---.-,,<S-=Gc...J:.c..               . -"V\_l.A___,..1"'~0-'f,___ _ _ _ _ _ _ _ _ __
                                                   . WI'--'-'~"--
                                            _ -_ · -'


wishes to file a complaint under            lo. c.. \<. · of            (!l-e-r,~, cc .... I Co,. r--e
                                                                   ·. · (give Title No. etc.)


                                            __ _, _   ,, ,,   _____
2. Thedefendantis ece0J4,.               l;:IN,,.C..,e(,       RIV/I c,N)         tV\S.   I?-    W,c.SO(\) ·

Wl'(°'<'i'i     MS_, w\r\;:\:f\ ?,i)e:"                       Y\~c,\:xS       s~·rv; l'...<s

3. STATEM.ENT Of CLAIM: (State below the facts of your c~e .. lf you have paper
exhibits that give further information of your case, attach them to this cpmpleted form. Use as
much space as you need. Attach extra sheet{s) if necessary)                        r
                                                                     bcr- x::f'. -ef C u,::k:d
 Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 2 of 9




 3. (CONTINUED ) c.,q /          t'V''f



  0.111(,\   r\.-.i '),·q .-.i :tbe~y         ::th<., -t     1     )'.\--~ :e-:.\.         foe                 Ll\"\'t_       pI C\11'1-c\r
                                                                                                                        '
  f:u ~<-·,\ +-, ½    J:    Y}(,A\&       ( ,lo   \oc s\c-       fe~t.               fv'--li           Jc-(           k ~:f     (A   Y'Cl

                                                                    Jon-e                      t't--      r:ny (2-ee+,

                                                                                                        . . .: ..-.

                                          b::e      ()Y)         &c... l J>±'b                    looo                 m;,; C&~cl




-4. WHEREFORE, plaintiff prays that _.....T....__l_»~;l~t-                    -6-~~u""'·...,l,....,!_,-e_. . . .ft~::;,"'--~'i~*--
                                                                                                                ...              -~--+-




s




                                                                 ~      ~:;=>
                                                                 (Signature of Plaintiff)
              Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 3 of 9

              . fQRM.:J9 B~JJSED BY A P.f.U$_QNER I_N FILING A c~ri RI'.Qff[S COMPLAIN~
                                   IN T HE UNITED ST ATES DISTR1CT CO URT
                                 FOR THE MIDDLE DISTRJCT OF PENNSYLVANIA


 (1) ~\\Y"         lover±             N2- ld<i- r;-,
    (N a me of P laintiff)           (In m ate Number)


. (Address)

 (2)_
    · ------------'---
   (Name of Plain.tiff) (Inmate Number)
                                                                                ,-.
                                                                                           (Case.Number)



     (Each named party must be numbered,
      and ail names must be printed or typed)

                           vs.                                                        CIVIL COMPLAINT
                                                                                                     ,.
c~> S<~dQ :H~ser, -Bl\/ /rcrv                                                                        :f.



(2) rn s, w ni+e.
                                                                                            F ILED
(J>·wo., c\-eV) \ m~. t? . C\~on
     ~ e s of·Def'enb.nts) ·
                                           m                                          HARRISBURG, PA
                                                                                            NOV O2 2020 ·
     (Each named party must be numbered,
      a-n d all names mu.st be printed or typed) . ·                           PER           ~~ERK
                                                         .                             .

                        . TO BE FILED UNDER:           Ji_
                                                        '42 u.s~c. § 1983 - STATE (?FFICIALS
                                                                                  ..        .
                                                  _ _· 28 U.S.C. § 1331 - FEDERAL OFFICIALS

I.       PREVIOUS LAWSUITS

         A.       _If you have filed any other lawsuits in federal court while a prisoner, please list the caption and~
                  n~ber including year, as well as the name of the judicial officer to whom it was assigned:




                                      ·,
                                                                                                     ,




                                                                   1
                 Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 4 of 9




            In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
            ea.ch ground on which you request action.

            A-       ls there. a prisoner gr!.evance procedure available at your present institution?                      ~ Yes   _   No
                               .-   .
            B.       Have you fully exhausted your available ad..-ninistrative remedies regarding each of your present
                     claims? ~Yes _ _No                                      .                          ·

         C.          If your answer: to '13" is Yes:

                     L What steps did           you talce? ~~               f~o.-P6t;,) .(ii' i V ~ ~(..-e•'c.>, .

                           A~\k\'')) ';\~cl            fi"'t)CA/           uyp-ef~,1
                     2. What w~ the ~esult?         F:         g \     I         ?'1>::t::_. d.:eoi rt!.,

         D.          _If your answer to "B" is JiQ, explain why not: - , - - - - - - - - - - - -- -




III.     DEF!NDANTS
               ,.                                                                                                 .


         (l) Name,c)flirst def<:-ridant          -g :(Mu . Hou5)-e{ ) RJV / r l 1\1.
             ·=ri=:14o{ ¾~ •
                         M .·
                             . ccl.fc~e?:vfi~
                                    :t
         (2) Name of second defendant:      ~                 W\J\ 1 -C:
                                                                                                       0
                                                                                                           to~W;Y 12nu
                                                                                                              ,
          . Employed as             .lleP"-"±t              sc:t::...m{,\,"'~j)ll O y
                                                                            at
             Mailing address: 3 ~ I .M O H'<A      rel Ff '4- tst \/ ; ·11 -e p, J4 ) / 7 '13 d-
                                                                   f               C.
       .·o) .N~_9f.!hlN_det!tP.Q!f:1:J~: w (A'( c1 en ) ro s . g . ml\ s on · · ·
        .        Employec(as
                 ~~ ~ : : Nh'-.
                                w=t1d~                          .
                                                               (cL
                                                                            at ·
                                                                                   7
                                                                           y(u tc v: f}
                                                                                       ~-:r;'-
                                                                                       y;
                                                                                                 ~f,d/\/¾ Y\ o y
                                                                                                   I 7'13 a:
        · : {List any additional derendants,                  their employment-! and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM ,                                                                           .                               .

· . (State here as ·briefly as. possible the       filcis.of.your case.
                                                      Describe how ~h ~efendant in~ol~ including                      is
. dates and places. Do not give anylegal ~ i s or cite ariy cases or statutes. Attach no more than three
 extra sheets if necessary:-)     ·                            ·

         1. .                           · 10+            ~c.fi l})o,\ '>
                     CM,     Pl?:                Qr:

                     ~t        t"'f       Q½i~yC0t        tbiP~y
                     h:«t": tr''IM!=,       :tt2    :rnts:<     k\\.e,




                                                                                 · 2
          Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 5 of 9




      2.       I\IC>:t      l«½l!'\±•¥"6     1P         YH!lf Otd ci             no::t     ½ \ ~tb%'                to        p u-bh           ~

               M't-1,'cf': I cl x>~"' t :men±                    $::>      do        u.>bC\-t-       ~           cAo::tcf:            «nd       in::;t
                fu~         qncl       '?01:lS l-e      spj \ ~:t           1-eco McltA -li'e>n$ ,



               tvo:t: :.       tLu·tA~,~       1r ;:,        be. Ip     a>"'{)       tt~:ep<.,       -fellJ~l5'          _lih:e        Too ::t:

               $V\..r      CA. n :r · }M>_\ p           '"'- t:       Cd   l.       K-et:: Ps,     V4 :itO:>-&:          hY?          o_f:f: cwa ,J
               t<l \ j",~           ~~- .,a ~ f e/n -+- -1'.h~~ ·




V.   RELIEF
                                                                                                                             .•
     (State briefly exactly what you want the court to do for you. Make·no legal arguments. Cite no cases· or
     ~tatutes-.)



             ··----
            . ~trfig,.t :.,'°·~ · · :r;. n:e:e:d                   -A,-r:        vr-1 pI c..., m r                  f-9.:.-~ c ii 1 ,';:,;




     2.                 '{b.     ~            w-y            'u ½,'-~l
                                                             '
                                                                            -t'-ve·? ,v     CW\d             l\'\Rcl ,a,, +-c' vy,             ~o

              J:      AIM           IOP±                GA         ( ot         csf:     fM,n             O.lf      +..-.e. -t-,'m e, ·,
                                              ' °"·



     3.       lb          _'N,M-,     '.y:s:9:\)be       .   J)¢,B;t:: .    \M'.J-:n:t:          '.D::>     lk-,S, 1)/:lS,        -CA 1od- ·   urp ·
              l®W~,             19 Q.tl · lP~ t                       W C{ ,         Nc.on,.aj              b':-/        cl6ctc<S et ,,,d
              ~\?·di "i>M , ,

                                                                                3
 Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 6 of 9


          --'-------'--,------ ----:..;-=-----'--=----'---~~---,---- -·.




     -
I declare under penalty of perjury that the foregoing is true and correct.




         ·_Signed thls   a7-~             day~f   OG+abyc·                                   .a~o .

                                      .

                                          (Signature of P l ~
                                                             ~
                                                                 .

                                                                     -       ~
                                                                                    ..   .    ·-·
                                                                                               ·
                                                                                                    -
                                                                                 - . 1 ..




                                                        4
                          Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 7 of 9


                                                          INSTRUCTIONS: Please read carefully the instructions on the reverse side and        FORM APPROVED
            CLAIM fOR OAMAGE.,
                                                           supply information requested on both sides of the form. Use additional sheet(s) if 0MB NO .
              INJURY, OR DEATH                            necessary. See reverse side for additional instructions.                            1105-0008
 1. Submit To Appropriate Federal Agency:                                             2. Name, Address of claimant and claimant's personal representative, if any.
                                                                                        (See instructions on reverse./ (Number, street, city, State and Zip Code/




 3. TYPE OF E~MENTI 4. DATE OF BIRTH ,5 . MARITAL STATUS! 6. DATE AND DAY OF ACCIDENT                                                     7. TIME (A.M. or P.M./
 n   MILITARY       CIVILIAN       0'6k,I //~'-I     ~;\,,G.n I                       lo
                                                                                - c}-~ -           0 cfo O                                  15" ! I
                                                                                                                                            D
 8. Basis of Claim (State in detail the kno wn facts and clrcumstances attending the damage, injury, or death, identifying persons and property
                                                                                                                                                          Pf1-1
       Involved, the place of occurrence and the cause thereof/ (Use additional pages if necessary./

            r: y\G,\ v-e
 """'-t-\,A.lee;\,'                           v~1y t,e.-;cJ                  p ,~Y\tov               f{o..se,; it,· s JV\. hctv- ~-e-r
 "~d                \1',              S~-k boo~                       fhc,,~e         fY\7      f!e-e+- u..crs-e °'""oi n,, Ct f'( -":, ,·+
 ~c1t1cl         fol          f\'1-t:  1t=> lvc\lK .




 9.                                            PROPERTY DAMAGE
 NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, street, city, State, and Zip Code/
'!> c. :2: - v,t1 CA II\ Cli .,. l.J " '
°3 <.> \ ·\/VIO(°<'I.A. (                I
 Ffoe,Kvi 1/e                  P-rh ) 7 C'f '"3~
 BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED. (See
instructions on reverse side./
                                                                                                                  ..

10.                                     PERSONAL INJURY/WRONGFUL DEATH
STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WH ICH FORMS THE BASIS OF THE CLAIM . IF OTHER THAN CLAIMANT,
STATE NAME OF INJURED PERSON OR DECEDENT .
.:i: +- . V\IA. f • ':>       -e INl f'f i   1\rr....e.   r:     V\l,\,\r!     ~           Lv<AI   K      rev', :I:-t- rs                ~ >\/ly-
  1/\otc!~                '{-vt . ~             to        WCA I K      l




 11.                                                                         WITNESSES
                                  NAME                                                       ADDRESS (Number, street, city, State, and Zip Code)




 12. (See instructions on reverse/                           AMOUNT OF CLAIM (In dollars)
 12a. PROPERTY DAMAGE                        12b. PERSONAL INJURY        12c. WRONGFUL DEATH                           12d. TOTAL (Failure to specify may cause
                                                                                                                            forfeiture of your rights./
                                             iCfoo, DC:>                                                                            Cf 0 0.00
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE ACCIDENT ABOVE AND AGREE TO ACCEPT
SAID AM OUNT IN FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM .
~ ~MANT (See instructions on reverse side.)

                          ~        -         --- ,
                          CIVIL PENALTY FOR PRESENTING
                                                               --
                                                                                                       13b. Phone number of signatory      14. DA TE OF CLAIM


                                                                                                                                           /6
                                                                                                   CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                                                                                                                                 cFr?JcoO
                                FRAUDULENT CLAIM                                                        CLAIM OR MAKING FALSE STATEMENTS

   The claimant shall forfeit and pay to the United States the sum of                  Fine of not more than $10,000 or imprisonment for not more than 5 years
 $2,000 plus double the amount of damages sustained by the United                     or both. (See 18 U.S .C. 287, 1001 ./
 States. (See 31 U.S.C. 3729.)
 95-109                                                        NSN 7540-00-634-4046                                             STANDARD FORM 95 (Rev. 7-85/ (EGJ
Previous editions not usable.                                                                                                   PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                28 CFR 14.2
                     Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 8 of 9



                                                                              PRIVACY ACT NOTICE

  This Notice is provided in eccordance with the Privacy Act, 5 U.S .C. 552e(e)(3),   8 . Principal Purpose: The informetion requested Is to be used in evaluating claims.
and concerns the information requested In the letter to which this Notice is attached C. Routine Use: See the Notices of Systamt of Records for the agency to whom
                                                                                          you are submitting this form for this information.
  A. Authority: The requested informetion is solicited pursuant to one or more of the D. Effect of Feilure to R~spond: Disclosure la voluntery. However, fellure to supply
following : 5 U.S.C. 301, 38 U.S .C. 501 et seq., 28 U.S .C. 2871 et seq ., 28 C.F.R.     the requested information or to execute the form may render·yo1.r claim

                                                                              INSTRUCTIONS
                                                       Complete ell Items • Insert the word NONE where applicable
A CLAIM SHALL BE DEEMED TO HAYE BEEN PRESENTED WHEN A FEDERAL                                PROPERTY, PERSONAL INJURY, OR DEATH ALLEGED TO HAYE OCCURRED BY
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR                               REASON OF THE INCIDENT. THE CLAIM MUST BE PRESENTED TO THE
LEGAL REPRESENTATIVE AN EXECUTED STANDARD FOAM 96 OR OTHER                                   APPROPRIATE FEDERAL AGENCY WITHIN TWO YEARS AFTER THE CLAIM
WRITTEN NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR                              ACCRUES .
MONEY DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF

   Any instructions or Information necessary In the preparation of your claim will be          (b} In aupport of claims for damage to property which has been or c~n be
fumlahed, upon request, by the office Indicated In Item #1 on the reverse aide.              economically repaired, the claimant should submit at leaat two itemized signed
Complete reguletlona pertaining to claims asserted under the Federal Tort Claims             statements or eatimatas by rallabla, disinterestad concems, or, if payment hu been
Act can be found in Thie 28, Code of Federal Regulation,, Part 14. Many
                                                                                             made, the itemized signed receipts evidencing payment.
agencies have pubfiahed supplemental regulations also. If more than one agency is
involved, pleaae state each agency .
   The claim may be filed by a duly euthorized agent or other logel representative,            (c} In support of claims for damage to property which is not economically
provided evidence satlafectory to the Government i1 1ubmitted with said claim                repairable, or if the property is lost or destroyed , the claimant should submit
astabllshlng axpreaa authority to act for the claimant. A claim preaented by an              statements as to the original cost of the property, the date of purchese, and the
agent or legal rel)feaentativa must be praaented In the name of the cleimant. If the         value of the property, both before a nd after the accident. Such statement•' should
claim Is 1ignad by the agent or legal repraaentatlve, it muat show the title or legal        be by disinterested competent persons, preferably reputable dealers or officials
capacity of the person ,rignlng and be accompanied by evidence of his/her                    familiar with the type of property damaged, or by two or more competitive bidders,
authority to praaent • claim on behalf of the claimant ea agent, executor,
                                                                                             and 1hould be certified III being just and correct .
admini1trator, parent, guardian or oth • r repre• entative.
   If claimant intend, to Iii• claim for both personal in;.,ry and property damage,
claim for both mu,t be shown in Item 12 of thia form.                                          (d} Failure to completely execute this form or to • upply the raqueated material
                                                                                             within two years from thtt date the allegation• accrued may render your claim
   The amount claimed should be eubatantlatad by competent evidence aa follows:              "invalid". A claim Is deemed presented when it is received by Iha appropriate
   (a} In 1upport of the claim for peraonal injury or doath, the claimant should             agency, not when h is malled.
• ubrnit a written report by the attending phyak:lan, allowing the nature and extant
of iljury, the nature and extant of treatment, the degree of permanent diaabillty, if        Failure to 1pecify • 1um certain will result In invalid preaenta1ion of your claim and
any, the prognosis, and the period of hospitalization, or incapacitation, attaching
                                                                                             may rHult in forfeiture of your right,.                             ·
itemized bflls for medical, hospital, or burial expanse• actually incurred.

Public reporting burden for this collection of information is aatimated to average 15 minutes per raaponse, including the time for reviewing instructions, 1911rching axiating
data sourcaa, gathering end maintaining the data needed, end completing and reviewing the collection of information. Send comments regarding this burden estimate or
any oth• aspect of this collection of information, including suggastions for reducing this burden,
to Director, Torts Branch                                                               end to the
   Civil Division                                                                       Office of Management and Budget
    U.S. Department of Ju1t1ce                                                          Paperwork Reduction Project {1105-0008)
    Washington, DC ~0530                                                                Washington, DC 20503
                                                                            INSURANCE COVERAGE
In order that subrogation clalmt may be adjudicated , it is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or property.
15 . Do you carry accident insurance?        LJ YH, If yes, give name and address of insurance company              /Nurnl»r, s1,. .1, city, St•t•. ,nd Zip COM/ and policy numb~o




16. Have you filed claim on your inaurance carrier in this inatance, and if so, 11 It full coverage    01   deductible?                  17. If deductible, state amount




18. If claim has been filed with your carrier, what action has your Insurer taken or proposes to take with reference to your claim 7 111 Is Mceua,y rMt you ucortoln the.. f«t•J




19. Do you carry public liability and property damage insurance?     LJ Y   •-, If vu, give namo and oddren of inouronce company /Numb.,, ,,,..,. city, St•t•, •nd Zip Corhl/   ~o




                                                                                                                                                               SF 95 (Rev . 7-85) BACK
    -:rov-.Y\
 w2-Yo~ n~
                e,o ver'1

s'--:t: -m ~ho. "'o 'f
                            Case 1:20-cv-02022-YK-EB Document 1 Filed 11/02/20 Page 9 of 9
                             I\ l.A.                             INMATE MAIL
                                                                 PA DEPT OF CORRECTIONS
                                                                                                              •.                  U.S.POSTAGI
                                                                                                                                   ll~'
                                                                                                                                   ~~
                                                                                                                                   ZIP 17932 1
~ C \ 'f'\ ~ f~    (' J. .                                                                                                         02 4ft    '
                                                                                                                                   000036415 !
Fr~,~v, \\~ p,Yr) 119"3 )-
1

                                                                          l (t:0,.i '°' of- -r\,J\e l, c:,v,../~
                                       RECE\VED                           U.S . ~(~-t<;tk C0v-(+V\ou~--e
                                       HARR\S6URG, PA
                                         NO\J O1 2020                     U, ~,       c.ov."~"' 0 1,..,..~-c
                                                                           do-'8 wo.\V'v.-1"' s -rfe-e~
                                                                                f.o, Be)( 9~3
                                                                          H f.\ ~ 1,s \,\>.1 ~               p, ft > l 7 /0 I
                                                        171os$0983 so11       .   ,,,,,,,u,,11,,1111111111,J,1,1111,1,,1,,1,, 11111,J,m 11 ,1,1111
                                                                                                                                                 1
